DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 06/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,078,252, US 10,437,128, US 10,001,689, US 10,627,692, US 10,078,252 and US 9,823,536 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.  Regarding independent claims 1 and 14, in the Examiner’s opinion it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in a multi-layer device and method for the preparation of a multi-layer device patterns that are introduced into the first and second composite electrically conductive layers by laser patterning a series of scribes into constant thickness and constant resistivity films, the first and second patterned composite electrically conductive layers comprising spatially varying resistance to current flow substantially parallel to a major surface of the first and second patterned electrically conductive layers that varies as a function of position in the first and second composite electrically conductive layers, and wherein the first and second electrode layers comprise electrochromic materials so as to provide a multi-layer device and method for the preparation of a multi-layer device with increased switching speed and spatial uniformity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        07/09/2022